Citation Nr: 0606278	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to a permanent and total rating for pension 
purposes.

2.	Entitlement to service connection for bilateral hearing 
loss, chronic fatigue with low stamina, poor 
handwriting, intestinal disorder with diarrhea, anxiety 
with night sweats and poor memory and joint pain, mood 
swings, depression, panic attacks, poor concentration, 
and poor sense of direction, including as secondary to 
an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
August 1995

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In July 2003, the veteran testified at a hearing at the RO 
before a Veterans Law Judge no longer employed at the Board.  
In March 2004, the Board remanded the veteran's claims to the 
RO for further evidentiary development.  At that time, the 
matter of entitlement to service connection for a liver 
disorder was referred to the RO for appropriate action.  
However, it does not appear that the RO has as yet considered 
this claim.  As such, the matter of entitlement to service 
connection for a liver disorder is again referred to the RO 
for appropriate development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a January 2006 letter, the Board advised the veteran that 
the Veterans Law Judge who presided at his July 2003 hearing 
was no longer employed by the Board.  The law requires that 
the Veterans Law Judge who conducts a hearing on an appeal 
must participate in any decision on that appeal.  The veteran 
was requested to indicate if he wanted to attend another 
hearing before a Veterans Law Judge.

On February 23, 2006, the Board received the veteran's signed 
request to testify at a hearing at the RO before a Veterans 
Law Judge.

Because considerations of due process mandate that the Board 
may not proceed with appellate review of the appellant's 
claim without affording him an opportunity for a personal 
hearing, a remand is required for the scheduling of a hearing 
at the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.704 (2005).

Accordingly, this case is REMANDED for the following action:

The RO should take appropriate steps in order 
to schedule the appellant for a hearing at the 
RO with a Veterans Law Judge, in Columbia, 
South Carolina, in accordance with his 
request.  Appropriate notification of the 
hearing should be given to the appellant, and 
such notification should be documented and 
associated with the claims folder.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  The 
purpose of this remand is to afford the appellant due process 
of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


